            Case 2:20-cv-01459-GMN-DJA Document 8
                                                7 Filed 08/18/20
                                                        08/17/20 Page 1 of 2




 1   JACOB D. BUNDICK, ESQ.
     Nevada Bar No. 9772
 2   WHITNEY L. WELCH-KIRMSE, ESQ.
     Nevada Bar No. 12129
 3
     GREENBERG TRAURIG, LLP
 4   10845 Griffith Peak Drive, Ste. 600
     Las Vegas, NV 89135
 5   Tel: (702) 792-3773
     Fax: (702) 792-9002
 6   Email: bundickj@gtlaw.com
            welchkirmsew@gtlaw.com
 7

 8   Counsel for Defendant
     JPMorgan Chase Bank, N.A.
 9

10                                 UNITED STATES DISTRICT COURT

11                                        DISTRICT OF NEVADA

12   DOG BITES BACK, LLC, a Nevada Limited                 Case No.: 2:20-cv-01459-GMN-DJA
     Liability Company,
13
                           Plaintiff,
14
     vs.
15                                                         STIPULATION TO EXTEND TIME TO
     JPMORGAN CHASE BANK, N.A., a National                 RESPOND TO COMPLAINT
16                                                         [First Request]
     Association; DOES I through X; and ROE
17   COMPANIES I through X, inclusive,

18                         Defendants.

19

20           Plaintiff DOG BITES BACK, LLC (“Plaintiff” or “Dog Bites Back, LLC”) and Defendant

21   JPMORGAN CHASE BANK, N.A. (“Defendant” or “JPMorgan”), by and through their respective

22   counsel, hereby stipulate to an extension of JPMorgan’s deadline to respond to the Complaint, up to

23   and including September 4, 2020.

24           WHEREAS, Plaintiff filed the Complaint in this matter in the Eighth Judicial District Court,

25   Clark County, Nevada, on June 16, 2020 (the “State Court Action”).

26           WHEREAS, Defendant removed this matter to the United States District Court for the District

27   of Nevada on August 5, 2020 (ECF No. 1).

28   ///

     ACTIVE 51798181v3
            Case 2:20-cv-01459-GMN-DJA Document 8
                                                7 Filed 08/18/20
                                                        08/17/20 Page 2 of 2




 1           WHEREAS, the Parties have agreed to extend JPMorgan’s deadline to respond to the
 2   Complaint, up to and including September 4, 2020, to permit JPMorgan to evaluate the claims asserted
 3   and to explore any potential resolution should any be feasible.
 4           WHEREAS, no party will be prejudiced by an extension of JPMorgan’s time to respond to
 5   the Complaint.
 6           WHEREFORE, IT IS HEREBY STIPULATED, between counsel for Plaintiff and counsel
 7   for Defendant that:
 8           JPMorgan’s deadline to file an answer or otherwise respond to the Complaint is extended up
 9   to and including September 4, 2020.
10           This stipulation is made in good faith and is not for the purpose of causing any undue delay.
11           IT IS SO STIPULATED.
12   DATED this 17th day of August, 2020.                  DATED this 17th day of August, 2020.

13
     GREENBERG TRAURIG, LLP                                MASSI & MASSI, ATTORNEYS AT LAW
14

15
           /s/ Jacob D. Bundick                                   /s/ Robert G. Massi
16   JACOB D. BUNDICK, ESQ.                                ROBERT G. MASSI, ESQ.
     Nevada Bar No. 9772                                   Nevada Bar No. 13719
17   WHITNEY L. WELCH-KIRMSE, ESQ.                         2510 Wigwam Parkway, Suite 206
     Nevada Bar No. 12129                                  Henderson, Nevada 89074
18   10845 Griffith Peak Dr., Suite 600                    Attorney for Plaintiff Dog Bites Back, LLC
     Las Vegas, Nevada 89135
19   Counsel for Defendant
     JPMorgan Chase Bank, N.A.
20

21                                                   ORDER

22           In consideration of the stipulation by the parties, and with cause appearing,

23           IT IS HEREBY ORDERED JPMorgan’s deadline to file an answer or otherwise respond to

24   the Complaint is extended up to and including September 4, 2020.

25           DATED this
                   this ___
                        18thday
                             dayofof
                                  August, 2020.
                                     August, 2020.

26
                                                  _____________________________________________
27                                                UNITEDSTATES
                                                          STATES DISTRICT  COURT   JUDGE
                                                  UNITED          MAGISTRATE   JUDGE
28
                                                       -2-
     ACTIVE 51798181v3
